UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1601



TNT LOGISTICS OF NORTH AMERICA, INCORPORATED,

                                                      Petitioner,

          versus


NATIONAL LABOR RELATIONS BOARD,

                                                      Respondent,


INTERNATIONAL   UNION,   UNITED  AUTOMOBILE,
AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS
OF AMERICA (UAW),

                                                      Intervenor.



                            No. 06-1691



NATIONAL LABOR RELATIONS BOARD,

                                                      Petitioner,

          versus


TNT LOGISTICS OF NORTH AMERICA, INCORPORATED,

                                                      Respondent.



On Petition for Review and Cross-Application for Enforcement of an
Order of the National Labor Relations Board. (30-CA-16801-1)
Argued:   May 21, 2007                     Decided:     July 9, 2007


Before WILLIAMS, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Petition for review denied; cross-application     for   enforcement
granted by unpublished per curiam opinion.


ARGUED: James Michael Walters, FISHER & PHILLIPS, L.L.P., Atlanta,
Georgia, for TNT Logistics of North America, Incorporated. Jason
Walta, NATIONAL LABOR RELATIONS BOARD, Office of the General
Counsel, Washington, D.C., for the National Labor Relations Board.
ON BRIEF: Ronald Meisburg, General Counsel, John E. Higgins, Jr.,
Deputy General Counsel, John H. Ferguson, Associate General
Counsel, Aileen A. Armstrong, Deputy Associate General Counsel,
Jill A. Griffin, Supervisory Attorney, NATIONAL LABOR RELATIONS
BOARD, Office of the General Counsel, Washington, D.C., for the
National Labor Relations Board. Sandra G. Radtke, GILLICK, WICHT,
GILLICK & GRAF, S.C., Milwaukee, Wisconsin, for Intervenor
International Union, United Automobile, Aerospace and Agricultural
Implement Workers of America (UAW).


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     TNT Logistics of North America, Inc. (“TNT”) petitions for

review of an order of the National Labor Relations Board (“Board”),

which (1) determined that TNT failed to fulfill its statutory

obligation under the National Labor Relations Act (“Act”) to

bargain in good faith with the UAW, AFL-CIO (“Union”) and (2)

awarded backpay to certain Union employees in accordance with

Transmarine Navigation Corp., 170 N.L.R.B. 389 (1968).    The Board

cross-applies, seeking enforcement of its order, and the Union

intervenes, also seeking enforcement of the Board’s order. Because

substantial evidence supports the Board’s decision and resulting

order, we grant enforcement and deny TNT’s petition for review.



                                  I

     This matter arises out of the closing of TNT’s plant in

Janesville, Wisconsin.    TNT had a contract to supply logistics and

supply-chain services for General Motors at the Janesville plant

through March 31, 2004.     In late 2003, General Motors announced

that it had awarded to TNT’s competitor, Logistics Services, Inc.

(“LSI”), the contract to supply these services beginning April 1,

2004.   The loss of this contract necessitated TNT’s closing of the

Janesville plant. Approximately two months prior to the closing of

the plant, the Union requested that TNT bargain over the effects of

the plant closure. Ultimately, when the Union was unable to obtain


                                  3
certain concessions from TNT, the Union filed the instant unfair

labor practice charge, alleging that TNT failed to bargain in good

faith.1

      After a hearing, the Administrative Law Judge (“ALJ”) found

that TNT had failed to fulfill its statutory obligation under

§§ 8(a)(1) and (5) of the Act to bargain in good faith over the

effects   of   the     plant    closure,      and   he   awarded   backpay   under

Transmarine.      Prior to reaching his decision, the ALJ struck

several affirmative defenses advanced by TNT, finding that they

were irrelevant to TNT’s behavior towards the Union.                TNT appealed

the   ALJ’s    order    to     the   Board,    challenging    the   ALJ’s    final

determinations as well as the underlying decision to strike TNT’s

affirmative defenses.           The Board affirmed the ALJ’s decision in

both respects.



                                         II

      On review, we will not reverse “the Board’s choice between two

fairly conflicting views, even though the court would justifiably


      1
      Though a company is not required to negotiate over a decision
to cease operations at a facility, it must bargain in good faith
over the effects of such a decision. First Nat’l Maint. Corp. v.
NLRB, 452 U.S. 666, 681-82 (1981).     Before the Union filed the
labor charge at issue here, TNT repeatedly told the Union that it
had no obligation to bargain because LSI was its successor within
the meaning of NLRB v. Burns International Security Services, Inc.,
406 U.S. 272 (1972).     However, throughout the proceedings that
followed the Union’s filing of the labor charge, TNT admitted its
duty to bargain in good faith over the effects of the plant
closure.

                                         4
have made a different choice had the matter been before it de

novo.”   Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951).

We will uphold the Board’s legal interpretations of the Act so long

as they are rational and consistent with the Act.         NLRB v. Air

Contact Transp. Inc., 403 F.3d 206, 210 (4th Cir. 2005).     We affirm

the Board’s factual findings if they are “supported by substantial

evidence on the record considered as a whole . . . .”       29 U.S.C.

§ 160(e).    We also review mixed questions of law and fact for

substantial evidence. Wal-Mart Stores, Inc. v. NLRB, 173 F.3d 233,

239 (4th Cir. 1999).   With respect to bargaining, “[w]hether the

particular negotiations were in fact conducted in ‘good faith’

involves subjective factors which must be considered in the factual

context of the particular case.”       NLRB v. Stevenson Brick & Block

Co., 393 F.2d 234, 237 (4th Cir. 1968).

     In reaching its decision, the Board provided several bases for

its conclusion that TNT failed to bargain in good faith.2       First,

the Board noted that TNT engaged in only a single, 45-minute

bargaining session with the Union and failed to respond to the

Union’s additional requests for bargaining.         Second, the Board

pointed out that TNT never discussed acceptable closing terms with



     2
      The Board expressly declined to rely on some of the reasons
given by the ALJ. We review herein only the rationale given by the
Board for its decision. See American Thread Co. v. NLRB, 631 F.2d
316, 320 (4th Cir. 1980) (“The Board, not the ALJ, is ultimately
vested with the responsibility for determining whether an unfair
labor practice has been committed.”).

                                   5
the   Union’s    negotiating   committee    and   also   failed      to   make   a

counterproposal to the Union’s initial proposal.            Third, the Board

explained that TNT consistently and adamantly insisted that it had

no obligation to bargain with the Union.          Indeed, the Board noted

that most of the communications between TNT and the Union were

simply a reiteration of TNT’s position that LSI was TNT’s successor

and the Union should therefore seek benefits from LSI. Fourth, the

Board   stated    that   despite   TNT’s   assertion     that   it   could   not

ascertain the number of employees affected by the plant closure

until after April 1, 2004, TNT neglected the Union’s request for

bargaining made after that date.

      Having reviewed the record as a whole, and having had the

benefit of oral argument, we conclude that these reasons provide

substantial evidentiary support for the Board’s decision.                    The

affirmative defenses asserted by TNT in no way undermine the

Board’s determinations regarding TNT’s conduct towards the Union.

The reasons enunciated by the Board indicate that it correctly

evaluated “the totality of [TNT’s] conduct, both at and away from

the bargaining table.”      Pub. Serv. Co. of Okla., 334 N.L.R.B. 487,

487 (2001), enforced, 318 F.3d 1173 (10th Cir. 2003). Accordingly,

we deny TNT’s petition and grant the cross-application of the Board

seeking enforcement of its order.


                                           PETITION FOR REVIEW DENIED;
                             CROSS-APPLICATION FOR ENFORCEMENT GRANTED


                                      6